Judgments, Supreme Court, New York County (Bonnie Wittner, J.), rendered October 27, 2000, convicting defendant, upon his pleas of guilty, of criminal possession of a controlled substance in the second degree and reckless endangerment in the second degree and sentencing him to an aggregate term of four years to life; and order, same court and Justice, entered on or about December 20, 2001, which denied defendant’s motion to vacate the judgment of conviction, unanimously affirmed.
The court properly denied defendant’s CPL 440.10 motion without a hearing (see People v Satterfield, 66 NY2d 796, 799-800 [1985]). Defendant’s factual allegations were insufficient to support a claim that his guilty plea should be vacated on the ground of ineffective assistance of counsel (see Hill v Lockhart, 474 US 52, 59-60 [1985]; People v McDonald, 1 NY3d 109 [2003]). Furthermore, the plea and sentence minutes establish that counsel provided effective assistance (see People v Ford, 86 NY2d 397, 404 [1995]). Concur—Nardelli, J.P., Lerner, Friedman and Gonzalez, JJ.